Case 2:20-cr-20382-PDB-RSW ECF No. 25-6, PageID.261 Filed 05/03/21 Page 1 of 2




                   EXHIBIT 5
   Case 2:20-cr-20382-PDB-RSW ECF No. 25-6, PageID.262 Filed 05/03/21 Page 2 of 2
                      Navistar International Corporation                          Troy A. Clarke
                      2701 Navistar Drive                                         Executive Chairman
                      Lisle, IL 60532 USA

                      P: 331.332.2539
                      E: troy.clarke@navistar.com




Honorable Paul Borman
U.S. District Court Judge
Theodore Levin U.S. Courthouse
231 W. Lafayette Blvd.
Room 226
Detroit, MI 48330

Re:    UNITED STATES vs DENNIS WILLIAMS
       CASE NO.: 2:20-CR-20382

Dear Judge Borman:

I have been following the press coverage of the issue related to Mr. Dennis Williams. I understand that he
has admitted fault and taken responsibility for his actions. I also understand the remorse he feels for the
personal pain and anguish he has caused his friends, family and former colleagues.

I am the Executive Chairman and recently retired CEO of Navistar. Navistar is a commercial truck
manufacturer headquartered in Lisle, IL., with several manufacturing facilities represented by the UAW. I
have known Mr. Williams for over 15 years in various capacities and positions with the UAW. The majority
of my most recent interaction with Mr. Williams has been in his position as a member of the Navistar board
of directors June 2006 to April 2017.

I have found Mr. Williams to be extremely professional in his dealings with myself and our board. He
served on the board during a difficult period of restructuring and business recovery. Although his position
on the board is a byproduct of a previous court approved restructuring of retire health care benefits, he served
as a full member and participated vigorously in discussions that were important to the turn-around of the
company. As a matter of fact, I believe his support of several key decisions were critically important to the
future of Navistar.

In addition, I would like to point out the Mr. Williams decided not to receive the board compensation he was
due. By the time he left the board, he had contributed over $1.1 million, the total of his accumulated board
retainer, to the NITC Supplemental Benefit Trust program, for the benefit of Navistar retirees.

I recognize the significance of Mr. Williams actions. I understand that he has taken responsibility for those
actions and I wanted to take this opportunity to provide a letter of support as the judicial proceedings enter
the next phase.

Respectfully,


Troy A. Clarke
Executive Chairman
Navistar, Inc.
2701 Navistar Drive
Lisle, IL 60532
